No. 13567

        I N THE SUPREMZ C U T O THE STATE O M N A A
                         OR    F           F OTN

                                    1976



T E STATE O M N A A ex r e l . T E
 H         F OTN                H
BOARD O PERSONNEL APPEALS,
       F

                             Relators,



THE DISTRICT COURT O T E FOURTH JUDICIAL
                         F H
DISTRICT O T E STATE O MONTANA, I N AND
          F H                  F
FOR THE C U T O MISSOUTA, and T E HON.
         O NY F                         H
JACK L. GREEN, P r e s i d i n g Judge,

                             Respondents.



ORIGINAL PROCEEDING:

Counsel of Record:

     For R e l a t o r s :

            J e r r y L. P a i n t e r argued, Helena, Montana

     For Respondents:

            P a t t e r s o n , M a r s i l l o , H a r r i s and Tornabene,
             Missoula , Montana
            Charles J. Tornabene argued, Missoula, Montana



                                            Submitted:      October 28, 1976

                                              Decided : B O Y Q 3   1976
M r . Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

            T h i s i s a n o r i g i n a l p r o c e e d i n g wherein r e l a t o r s s e e k

an a p p r o p r i a t e w r i t t o r e v i e w an o r d e r of October 6, 1976,

e n t e r e d by t h e r e s p o n d e n t c o u r t i n a c a u s e pending i n s a i d

court entitled:              "Roger E. Bergmeier, P e t i t i o n e r , v s . The

Montana S t a t e Board of P e r s o n n e l Appeals; B r e n t Cromley,

Chairman of s a i d Board; t h e Montana S t a t e Department of Admin-

i s t r a t i o n ; J a c k C . C r o s s e r , D i r e c t o r of s a i d Department; and

t h e Montana S t a t e Department of N a t u r a l Resources and Conser-

v a t i o n , Gary Wicks, D i r e c t o r of s a i d Department, Respondents."

Upon t h e f i l i n g of t h e a p p l i c a t i o n c o u n s e l was h e a r d ex p a r t e

and t h e m a t t e r t a k e n under advisement.                 Thereafter an order

was i s s u e d f o r a n a d v e r s a r y h e a r i n g .   Such h e a r i n g h a s now been

h e l d , b r i e f s f i l e d , c o u n s e l h e a r d i n o r a l argument, and t h e

matter submitted.

            I t a p p e a r s t h a t r e l a t o r s o b j e c t t o t h e o r d e r above r e -

f e r r e d t o b e c a u s e t h e y c o n t e n d it i s c o n t r a r y t o s e c t i o n 82-

4209, R.C.M.          1947.

            The f a c t s a s d i s c l o s e d by t h e r e c o r d b e f o r e u s i s t h a t

Bergmeier, a s t a t e employee, a p p e a l e d h i s wage c l a s s i f i c a t i o n .

Being d i s s a t i s f i e d w i t h t h e d e c i s i o n of t h e Board o f P e r s o n n e l

Appeals he p e t i t i o n e d t h e d i s t r i c t c o u r t f o r a j u d i c i a l r e v i e w

a s p r o v i d e d i n s e c t i o n 82-4216,       R.C.M.     1947.       Subdivision ( 4 )

of t h a t s e c t i o n p r o v i d e s :

           " ( 4 ) Within t h i r t y ( 3 0 ) d a y s a f t e r t h e s e r v i c e
           of t h e p e t i t i o n , o r w i t h i n f u r t h e r t i m e allowed
           by t h e c o u r t , t h e agency s h a l l t r a n s m i t t o t h e
           r e v i e w i n g c o u r t t h e o r i g i n a l o r a c e r t i f i e d copy
           of t h e e n t i r e r e c o r d of t h e p r o c e e d i n g under
           r e v i e w . By s t i p u l a t i o n of a l l p a r t i e s t o t h e
           r e v i e w p r o c e e d i n g s , t h e r e c o r d may be s h o r t e n e d .
           A p a r t y unreasonably r e f u s i n g t o s t i p u l a t e t o
           l i m i t t h e r e c o r d may be t a x e d by t h e c o u r t f o r
           the additional costs.                    The c o u r t may r e q u i r e o r
           permit subsequent c o r r e c t i o n s o r a d d i t i o n s t o
           t h e record."

           S e c t i o n 82-4209,       R.C.M.     1947, p r o v i d e s i n s u b s e c t i o n ( 5 ) :
             " ( 5 ) The r e c o r d i n a c o n t e s t e d c a s e s h a l l
             include:

            " ( a ) A l l pleadings, motions, intermediate
            rulings.

            " ( b ) A l l evidence received o r considered, in-
            c l u d i n g a s t e n o g r a p h i c r e c o r d of o r a l proceed-
            i n g s when demanded by a p a r t y .

             "(c)     A s t a t e m e n t of m a t t e r s o f f i c i a l l y n o t i c e d .

            " ( d ) Q u e s t i o n s and o f f e r s of p r o o f , o b j e c t i o n s ,
            and r u l i n g s t h e r e o n .

             "(e)     Proposed f i n d i n g s and e x c e p t i o n s .

            "(f)        Any d e c i s i o n , o p i n i o n o r r e p o r t by t h e
            h e a r i n g examiner o r agency member p r e s i d i n g a t t h e
            hearing.

            " ( 9 ) A l l s t a f f memoranda o r d a t a s u b m i t t e d t o
            t h e h e a r i n g examiner o r members o f t h e agency
            a s evidence i n connection with t h e i r consideration
            of t h e c a s e . "

            S u b s e c t i o n ( 6 ) of t h e same s e c t i o n p r o v i d e s :



            " ( 6 ) The s t e n o g r a p h i c r e c o r d of o r a l p r o c e e d i n g s
            o r any p a r t t h e r e o f s h a l l be t r a n s c r i b e d on r e q u e s t
            o f any p a r t y .   Unless o t h e r w i s e p r o v i d e d by s t a t u t e ,
            t h e c o s t of t h e t r a n s c r i p t i o n s h a l l be p a i d by t h e
            requesting party."

            The Board d i d n o t t r a n s m i t t h e r e c o r d w i t h i n t h e 3 0 d a y s

s e t by law, n o r f u r n i s h a t r a n s c r i p t i o n of t h e s t e n o g r a p h i c

record, but did f i l e with t h e d i s t r i c t court a tape recording.

P r i o r t o t h e i s s u a n c e of t h e o r d e r of October 6 , t h e d i s t r i c t

c o u r t had i s s u e d an o r d e r t o show c a u s e t o t h e e x e c u t i v e d i r e c t o r

of t h e Board r e q u i r i n g him t o show c a u s e why he should n o t pro-

duce t h e r e c o r d of t h e o r a l p r o c e e d i n g s b e f o r e t h e Board.

            A t t h e show c a u s e h e a r i n g t h e Board contended it c o u l d

n o t a f f o r d t o supply a t r a n s c r i p t .       Following t h e h e a r i n g t h e

c o u r t entered t h e following order:

            " I n t h e above e n t i t l e d a c t i o n , t h e h e a r i n g t o
            show c a u s e why R o b e r t R. J e n s e n , A d m i n i s t r a t o r ,
            Board of P e r s o n n e l Appeals, s h o u l d n o t be o r d e r e d
            t o produce t h e w r i t t e n t r a n s c r i p t o f t h e above
            e n t i t l e d a d m i n i s t r a t i v e p r o c e e d i n g s , having come
             b e f o r e t h i s C o u r t , and t h e C o u r t h a v i n g d u l y
             c o n s i d e r e d t h e same;

             " I T I S HEREBY ORDERED, ADJUDGED AND DECREED t h a t
             t h e Board o f P e r s o n n e l A p p e a l s p r o v i d e t h i s C o u r t
             with a w r i t t e n t r a n s c r i p t of t h e o r a l proceedings
             b e f o r e t h e Board o f P e r s o n n e l A p p e a l s i n t h e above
             e n t i t l e d case."

             The Board a r g u e s t h a t t h e c o u r t h a s s h i f t e d t h e r e s p o n -

s i b i l i t y o f p a y i n g f o r t h e t r a n s c r i p t from t h e p a r t i e s i n v o l v e d

i n t h e p r o c e e d i n g , p l a c i n g i t upon t h e Board h o l d i n g t h e h e a r i n g .

However, t h e c o u r t ' s o r d e r makes no p r o v i s i o n f o r payment, it

merely p r o v i d e s t h a t a w r i t t e n t r a n s c r i p t of t h e o r a l proceed-

i n g s b e f u r n i s h e d , a l l as r e q u i r e d by t h e s t a t u t o r y law.

             I n t h i s s i t u a t i o n t h e r e l i e f s o u g h t i s d e n i e d and t h e

proceeding i s ordered d




                                                              Chief J u s t i c e

W e concur: